Birchard, Judge.
This is a writ of error to the court of Common Pleas of Carroll county. Several errors are assigned, which it is not necessary to notice, inasmuch as the transcript shows that the proceeding is still pending in the court below. The case was in the court of Common Pleas by certiorari to two justices of the peace, whose judgment, in a proceeding under the statute, providing for actions of forcible detainer, were reversed, and the cause set down for hearing. The defendant moves to strike the ease from the docket, on the ground that there is no final judgment. Under the authority of Herf & Co. v. Shulze and others, 10 Ohio, 267; and Reed v. De Wolf, Wright, 418, this motion must prevail. Our statute has received a construction in these two cases which has been uniformly followed; and, were we in doubt as to the correctness of those decisions, we should hesitate to disturb them, and unsettle the law on a mere matter of practice.
But were this case before us on a writ of error to a final judgment, the question sought to be made would be open to examination, and we apprehend there would be no difficulty in sustaining the position taken by the court below.
*The magistrates’ proceedings were under the “act to regulate [220 the action for forcible entry and detainer,” and we do not believe that this statute makes adequate' provisions to enable purchasers at tax sales to oust the occupant claiming title adverse to, and senior to, the tax title.
Cause stricken from the docket.